As filed with the Securities and Exchange Commission on February 19, Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DELTA AIR LINES, INC. (Exact name of registrant as specified in its charter) Delaware 4512 58-0218548 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) Hartsfield-Jackson
